Citation Nr: 1016816	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-38 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for service connected tinnitus. 

4.  Entitlement to a compensable evaluation for service 
connected shrapnel wound, left buttocks (left buttocks 
condition).

5.  Entitlement to an evaluation in excess of 30 percent for 
service connected shrapnel wound to the left arm with partial 
paralysis, traumatic (hypesthesia) of left axillary, left 
superclavicular and left posterior cutaneous nerves of the 
arm (left arm condition). 




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart

ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 
1955, including decorated combat service, and his awards 
include the Purple Heart Medal and the Combat Infantryman 
Badge.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to higher ratings for the Veteran's 
left buttocks and left arm conditions are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's service connected PTSD is characterized by 
obsessive hypervigilant rituals, anxiety, guilt, flashbacks, 
intrusive thoughts, and inability to establish and maintain 
effective relationships, which result in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

2.  The Veteran has bilateral hearing loss for VA 
compensation purposes that is related to in-service combat-
related acoustic trauma.

3.  The Veteran's bilateral tinnitus is assigned a 10 percent 
rating, the maximum rating available under Diagnostic Code 
6260, and there are no exceptional circumstances.


CONCLUSION OF LAW

1.  The criteria for an initial evaluation of 70 percent, 
but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.130, 
Diagnostic Code (DC) 9411 (2009).

2.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d), 3.385 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral tinnitus have not been met.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2002, 2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in and October 2004 letter with 
regard to the PTSD claim and in a December 2004 letter with 
regard to the tinnitus and hearing loss claims.  These 
letters informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and also informed 
him of the division of responsibility between the Veteran and 
VA for obtaining the required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Despite the 
inadequate notice provided to the Veteran on these latter two 
elements, however, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is well to 
observe that service connection for PTSD has been established 
and an initial rating has been assigned.  Thus, the Veteran 
has been awarded the benefit sought, and the claim has been 
substantiated.  See Dingess, 19 Vet. App. 473.  As such, 38 
U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose for which such notice was 
intended to serve has been fulfilled.  Id.  Also, it is of 
controlling significance that, after awarding the Veteran 
service connection and assigning an initial disability rating 
for this condition, he filed a notice of disagreement 
contesting the initial rating determinations.  See 38 C.F.R. 
§ 3.159(b)(3) (providing that VA has no duty to provide 
section 5103 notice upon receipt of a notice of 
disagreement).  The RO furnished the Veteran a Statement of 
the Case that addressed the initial rating assigned, included 
notice of the criteria for a higher rating, and provided the 
Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Likewise, in granting 
service connection below for hearing loss, the Veteran has 
been awarded the benefit sought, and 38 U.S.C.A. § 5103(a) 
notice is no longer required.  See Dingess, 19 Vet. App. 473.  
Similarly, as described below, the Veteran's bilateral 
tinnitus is currently rated at the maximum schedular 
evaluation for that disability.  Notice of how disability 
evaluations and effective dates are assigned is therefore 
moot.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, VA treatment records, VA medical 
examination results, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

PTSD Claim

In a February 2005 rating decision, service connection was 
granted for PTSD and a 10 percent rating was assigned under 
Diagnostic Code 9411.  The effective date for the grant of 
service connection and the assignment of initial rating was 
September 30, 2004.  In an October 2005 rating decision, the 
RO increased the Veteran's evaluation for service connected 
PTSD to 30 percent, effective September 30, 2004.

VA treatment records from October 2004 show complaints of 
nightmares and guilt associated with the Veteran's PTSD.  A 
mental status examination found the Veteran cooperative, 
reasonable, alert, and attentive; his mood was euthymic; his 
affect was congruent with his mood; he denied illusions and 
hallucinations; his thought processes and associations were 
normal and coherent with no unusual thought content; his 
speech was normal in rate and rhythm; his language, memory, 
attention span, and consciousness were intact; his insight 
and judgment were good; and he denied suicidal and violent 
ideation.  While a Veteran's rating on the Global Assessment 
of Functioning (GAF) scale is not dispositive, the Board 
notes that he was assigned a Global Assessment of Functioning 
(GAF) score of 55, which indicates moderate symptoms OR 
moderate difficulty in social, occupational, or school 
functioning.  See Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV).

In December 2004, Dr. H.S. completed a Combat Veteran 
Physician's Questionnaire (Psychiatric condition) in which he 
confirmed the Veteran's diagnoses of PTSD and indicated that 
it was his opinion that  the Veteran experienced occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

In November 2004, the Veteran underwent a VA medical 
examination in conjunction with this claim.  At that time he 
complained of frequent and severe symptoms including 
insomnia, war-related nightmares, intrusive war memories, 
anxiety, guilt, flashbacks, and exaggerated startle response.  
He was tearful, irritable, withdrawn and isolated.  He did 
not experience any remission of these symptoms.  A mental 
status examination found no formal thought disorder present, 
he experienced flashbacks.  He appeared anxious and spoke 
rapidly.  He denied suicidal and homicidal ideations.  His 
activities of daily living were within normal limits.  He was 
orient times three.  He did not suffer from short- or long-
term memory loss.  He exhibited some obsessive and 
ritualistic behavior, particularly hypervigilent checking of 
his environment for safety.  The rate and flow of his speech 
was agitated and pressured, although it remained relevant and 
logical throughout.  He reported being anxious and shaky all 
the time.  He had difficulty indicating whether or not these 
were panic attacks.  His mood was depressed.  He denied any 
impaired impulse control.  He was assigned a GAF score of 45, 
which indicates serious symptoms OR any serious impairment in 
social, occupational, or school functioning.  See DSM- IV.

The Veteran has also submitted a July 2006 opinion from a 
private psychologist, Dr. G.D.G.  This psychologist found 
that the Veteran's service connected PTSD resulted in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Specifically, Dr. G.D.G. 
noted suicidal ideation during the Veteran's first marriage, 
obsessive and ritualistic behavior in the hypervigilent 
checking that all his windows and doors are locked, 
frequently irrelevant speech in that he continuously returned 
to the subject of the 16 men killed by mortar fire after he 
had sent them back to the bunker, anxiety, irritability, 
getting lost in New York City despite having lived there his 
whole life, neglect of personal appearance and hygiene, and 
his inability to relate to people other than his wife.  Dr. 
G.D.G. also assigned the Veteran a GAF score of 45.

Based on the above, the Veteran's PTSD symptoms most nearly 
approximate the criteria for a 70 percent evaluation.  
Specifically, his symptoms of obsessive hypervigilant 
rituals, anxiety, guilt, flashbacks, intrusive thoughts, and 
inability to establish and maintain effective relationships, 
as well as his low GAF score are more closely aligned with 
the criteria for a 70 percent evaluation than those of the 30 
or even 50 percent evaluation.  See 38 C.F.R. § 4.130, DC 
9411.  However, total occupational and social impairment has 
not been shown.  Id.  Therefore, the requirements for a 100 
percent evaluation have not been met.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The evidence of record does not reflect any 
factor which takes the Veteran outside of the norm, or which 
presents an exceptional case where the currently assigned 70 
percent disability evaluation is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The record does not reflect 
frequent periods of hospitalization because of the Veteran's 
service-connected PTSD or interference with employment beyond 
that contemplated by the currently assigned 70 percent 
disability evaluation.  Accordingly, the Board determines 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
meet.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Hearing Loss Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat Veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the Veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Veteran's January 2005 VA audiological examination 
documents bilateral hearing loss of sufficient severity to be 
considered a disability.  Impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO 
units, is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  On VA audiological evaluation in January 2005, pure 
tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
55
60
LEFT
40
40
45
55
55

Speech recognition was 94 percent in the right ear and 88 
percent in the left ear.  The VA audiological examiner 
addressed the functional effect of the Veteran's hearing loss 
by noting that he complained of the greatest degree of 
difficulty hearing clearly in "general conversation" and 
while watching television.  See Martinak v. Nicholson, 21 
Vet. App. 447, 454-55 (2007).  Based on these findings, the 
Veteran has a current bilateral hearing loss disability.

Thus, the medical evidence shows that the Veteran has 
bilateral hearing loss for VA compensation purposes.  
Further, the Board finds that he is both competent to report 
observing a decline in his hearing acuity during and since 
serving in combat, and that his account of having impaired 
hearing since that time is credible.  In light of his in-
service, combat-related acoustic trauma, the diagnosis of 
bilateral hearing loss for VA compensation purposes, and the 
Veteran's credible account of a continuity of symptomatology 
since service, the Board finds that the bilateral hearing 
loss had its onset during service.  


Tinnitus Claim

The Veteran contends that his service connected tinnitus is 
more disabling than currently evaluated.  His service 
connected bilateral tinnitus is currently evaluated as 10 
percent disabling, which is the maximum evaluation available 
under Diagnostic Code 6260.  See 38 C.F.R. § 4.87; see also, 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and DC 6260, limits a Veteran to a single disability rating 
for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral); VAOPGCPREC 2-2003 (May 22, 2003) 
(DC 6260 authorizes a single schedular 10 percent disability 
rating for tinnitus, regardless of whether the tinnitus is 
perceived as unilateral or bilateral).  Where, as here, there 
is a lack of entitlement under the law, the claim for a 
schedular evaluation in excess of 10 percent, to include 
separate schedular ratings, for bilateral tinnitus is denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

A review of the evidence indicates no showing that the 
Veteran's tinnitus reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  The record evidence contains no showing that 
the disability results in marked interference with 
employment, or that it required any, let alone frequent, 
periods of hospitalization or otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  The appeal 
is denied.


ORDER

An initial evaluation of 70 percent for PTSD is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.

Service connected for hearing loss is granted.

A rating in excess of 10 percent for bilateral tinnitus is 
denied.

REMAND

Left Buttocks and Left Arm Claims

The record currently includes treatment records through 
September 2005, but no later.  The current level of 
disability is paramount in a claim for an increased 
disability rating.  Under the duty to assist, these more 
recent medical records must be considered before a decision 
can be made on these claims.

The Veteran was service connected for shrapnel wound, left 
buttocks, in an October 1955 rating decision.  In October 
2004, he had a VA examination in conjunction with his 
shrapnel injury claims.  That examination consistently refers 
to the Veteran's right buttocks and right gluteus maximus.  
It is unclear whether the examination was conducted on the 
wrong body part or the results were incorrectly recorded.  
Nevertheless, an examination of the Veteran's left buttocks 
is necessary to accurately assess the Veteran's current level 
of disability.  

Likewise, the most recent VA medical examination for the 
Veteran's service connected left arm condition was performed 
in December 2004.  At that time, a motor examination noted 
marked decreased right opponens and abductor pollicis longus 
with preserved interosseous.  Musculature on the right 
proximally was also normal.  There was scarring and an 
extensive depression in the contour of the deltoid muscle 
approximately 2/3 of the way from its shoulder insertion.  
When the deltoid was tested, contraction was evident in the 
part of the muscle proximal to the scarring, but there was no 
palpable contraction in the portion of the muscle distal to 
the scarring.  Strength of the left deltoid was Grade 3 to 4 
compared to Grade 5 on the right.  Elevation more than 30 
degrees above the horizontal was impaired on the left.  
Sensory examination revealed a patch of diminished 
temperature sensation over the lateral aspect of the left 
upper arm approximately 6 centimeters in diameter.  The 
Veteran was diagnosed with left deltoid muscle damage 
secondary to shrapnel injury, partial left axillary nerve 
damage secondary to shrapnel injury, and sensory-motor 
dysfunction in the axillary nerve and deltoid muscle due to 
shrapnel injury.  Again, this was over five years ago and the 
Board believes another VA examination is warranted to 
determine the current level of disability.  

The Veteran has not indicated that he received recent VA 
treatment for either of these conditions.  However, as a 
records search is required for the PTSD claim, VA should be 
mindful of any records relevant to these claims as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO should request all VA 
treatment records from Brooklyn VAMC 
not previously obtained, particularly 
those dated after September 2005 
pertaining to the Veteran's shrapnel 
injuries.  All records obtained 
pursuant to this request must be 
included in the Veteran's claims 
file.  If the search for such records 
has negative results, documentation 
to that effect should be included in 
the claims file.

2.	The RO should schedule the Veteran 
for a VA examination by an examiner 
with appropriate expertise for the 
purpose of determining the nature and 
extent of his shrapnel wound, left 
buttocks.  The claims folder must be 
made available to and reviewed by the 
examiner.  All tests deemed necessary 
should be conducted.  All orthopedic, 
neurological and scar pathology must 
be indicated.  All findings and 
conclusions should be set forth in a 
legible report.  

3.	The RO should schedule the Veteran 
for a VA examination by an examiner 
with appropriate expertise for the 
purpose of determining the nature and 
extent of his left arm condition.  
The claims folder must be made 
available to and reviewed by the 
examiner.  All tests deemed necessary 
should be conducted.  All orthopedic, 
neurological and scar pathology must 
be indicated.  All findings and 
conclusions should be set forth in a 
legible report.  

4.	After the above development is 
completed, adjudicate the claims of 
entitlement to an increased rating 
for left buttocks condition, and left 
shoulder condition.  If the benefits 
sought are denied, provided the 
Veteran and his representative a 
supplemental statement of the case, 
with an appropriate period for 
response, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


